IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40681
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RODNEY ERROLL COLEMAN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:01-CR-175-ALL
                       --------------------
                         January 30, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rodney Erroll Coleman appeals his conviction and sentence

following a conditional guilty plea to one count of possessing a

firearm while unlawfully using a controlled substance.     18 U.S.C.

§ 922(g)(3).   Coleman first argues that the district court erred

in denying his motion to suppress evidence because his consent to

search his vehicle was not given voluntarily.   We assess the

voluntariness of consent under the test set forth in United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40681
                                -2-

States v. Jones, 234 F.3d 234, 242 (5th Cir. 2000).   Coleman has

failed to show that the district court’s finding of voluntary

consent “was clearly erroneous or influenced by an incorrect view

of law.”   United States v. Shabazz, 993 F.2d 431, 439 (5th Cir.

1993); see United States v. Watson, 273 F.3d 599, 604 (5th Cir.

2001).

     Coleman also argues that the district court clearly erred by

adding two offense levels for obstruction of justice pursuant to

U.S.S.G. § 3C1.1.   Coleman has failed to show that the district

court’s determination that he attempted to influence the

testimony of a witness to his offense was clearly erroneous.    See

U.S.S.G. § 3C1.1, comment. (n.4(a)); United States v. Bethley,

973 F.2d 396, 402 (5th Cir. 1992).

     AFFIRMED.